Webb County Appraisal
                                                                      District and United
                                                                      Independent School



                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 9, 2014

                                     No. 04-14-00343-CV

                        EXLP LEASING LLC and EES Leasing LLC,
                                     Appellants

                                               v.

    WEBB COUNTY APPRAISAL DISTRICT and United Independent School District,
                             Appellees

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2013-CV-8000073-D4
                         Honorable Oscar J Hale, Jr., Judge Presiding

                                        ORDER
       Appellee Webb County Appraisal District has filed a motion for a fifteen-day extension
of time to file its brief. The brief was originally due September 10, 2014, and the court
previously granted an extension of time until October 10 to file the brief.

        We grant the motion and order the brief due October 27, 2014. Appellee is advised that
no further extensions of time will be granted absent a motion that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2014.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court